State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: July 31, 2014                     517766
________________________________

In the Matter of ANDRE SCOTT,
                    Petitioner,
      v
                                            MEMORANDUM AND JUDGMENT
BRIAN FISCHER, as Commissioner
   of Corrections and
   Community Supervision,
                    Respondent.
________________________________


Calendar Date:   June 9, 2014

Before:   Lahtinen, J.P., McCarthy, Garry, Rose and Devine, JJ.

                             __________


     Andre Scott, Dannemora, petitioner pro se.

      Eric T. Schneiderman, Attorney General, Albany (Peter H.
Schiff of counsel), for respondent.

                             __________


      Proceeding pursuant to CPLR article 78 (transferred to this
Court by order of the Supreme Court, entered in Albany County) to
review a determination of respondent which found petitioner
guilty of violating a prison disciplinary rule.

      Petitioner commenced this CPLR article 78 proceeding
challenging a determination finding him guilty of violating a
prison disciplinary rule. The Attorney General has advised this
Court that the determination at issue has been administratively
reversed, all references thereto have been expunged from
petitioner's institutional record and the mandatory $5 surcharge
has been refunded to petitioner's inmate account. In view of
this, and given that petitioner has received all the relief to
which he is entitled, the matter is dismissed as moot (see Matter
of Burroughs v Martuscello, 111 AD3d 1208, 1208 [2013]).
                              -2-                  517766

      Lahtinen, J.P., McCarthy, Garry, Rose and Devine, JJ.,
concur.



      ADJUDGED that the petition is dismissed, as moot, without
costs.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court